Citation Nr: 0844490	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-29 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to type 2 diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.

2. The record does not document that the veteran served in 
the Republic of Vietnam or in the demilitarized zone (DMZ) in 
Korea during the Vietnam Era.

3.  Type 2 diabetes mellitus was not present in service or 
until many years after service and there is no competent 
evidence of a causal connection between the veteran's 
diabetes mellitus and military service or any incident 
therein, to include any exposure to herbicide agents.

4.  Coronary artery disease is not related to active service 
and is not proximately due to or the result of a service-
connected disability.


CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or 
aggravated by active duty, may not be so presumed, nor may 
the veteran's type 2 diabetes mellitus be presumed to have 
been incurred as a result of herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & West 2007); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Coronary artery disease was not incurred in or aggravated 
by service, and has not been shown to be proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for type 2 diabetes mellitus, as due to 
herbicide exposure and coronary artery disease secondary to 
non service-connected type 2 diabetes mellitus (diabetes), VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the veteran's claims, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letter 
informed the veteran that additional information or evidence 
was needed to support his service connection and secondary 
service connection claims.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the veteran's service medical records, and 
private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the veteran 
was not afforded a VA examination in connection with his 
claims.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination is not warranted because there 
is no evidence that the veteran was exposed to an herbicide 
agent while in service and no evidence of treatment for 
diabetes or coronary artery disease during service or within 
1 year after discharge.  VA's duty to assist has been met.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of service connection 
for diabetes and secondary service connection for coronary 
artery disease, any questions as to the appropriate 
disability rating or effective dates to be assigned are 
rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

As will be discussed in more detail below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  As such, the appeal must be denied.  

In this case the veteran contends that he is entitled to 
service connection for diabetes, as due to herbicide exposure 
and secondary service connection for coronary artery disease, 
as due to diabetes.  The veteran asserts that he was exposed 
to herbicides while stationed in Thailand and Vietnam.  The 
veteran contends that he was stationed at the Udorn, Thailand 
Air Force Base (AFB) from September 1967 to September 1968.  
He worked at the 7th Radio Research Field Station in a 
transmitter shed located on an antennae field that had no 
surrounding vegetation.  He contends that he observed regular 
spraying of the field to kill vegetation.  The veteran 
reported that while in Thailand, he passed out once and was 
hospitalized for breathing problems, chest pains, and was 
examined for coughing up fluid in the lungs.  The veteran 
concluded that his medical problems in Thailand were related 
to herbicide exposure.  See April 2006 lay statement.  The 
veteran further stated that spent 3 days on a temporary duty 
assignment in Phu Bai, Vietnam in 1968 and surmised that he 
was exposed to herbicides at that time.  See June 2005 notice 
of disagreement; undated letter.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  These diseases must 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the demilitarized zone (DMZ) 
in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has consistently held that evidentiary development 
procedures provided in VA's Adjudication Procedure Manual are 
binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) 
(holding that the Board failed to comply with the duty to 
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by the 
M21-1).

In this case, the RO contacted VA's C&P Service and requested 
a review of DoD's inventory of herbicide operations.  In an 
April 2006 response, the DoD indicated that its inventory 
does not contain any instance of herbicide use, testing, or 
disposal in Thailand in 1968.  The response indicated that 
there was some limited spraying of the herbicide Agent Orange 
in Thailand, but this occurred in 1964 and 1965, several 
years before the veteran's service in Thailand.  The response 
further stated that herbicide testing was not conducted at 
Udorn AFB or at the 7th Radio Research Field Station where 
the veteran was stationed.  It was noted that DoD's inventory 
did not reflect small scale herbicide use such as routine 
base maintenance activities or brush control that the veteran 
contends observing while in stationed in Thailand.  See April 
2004 DoD e-mail.  In a July 2007 memorandum, the RO made a 
formal finding on the unavailability of records verifying the 
veteran's exposure to Agent Orange while stationed in 
Thailand noting that the RO had made a request to the JSRRC 
in order to confirm the veteran's herbicide exposure and the 
reply was negative.  See July 2007 VA memorandum.  Therefore, 
the Board concludes that the RO has complied with procedure 
in the VA Adjudication Manual as set forth by the Court in 
Patton, and there is no evidence of record that the veteran 
was exposed to herbicides while stationed in Thailand.  See 
Patton 12 Vet. App. at 282.  

Regarding the veteran's contention that he was exposed to 
herbicides while in Vietnam, the Board finds that presumptive 
service connection is not warranted.  Although type 2 
diabetes is one of the listed presumptive diseases, the 
evidence of record does not demonstrate that the veteran was 
exposed to an herbicide agent during active service.  The 
veteran's DD-214 indicates the veteran had foreign service in 
Thailand and Germany.  The veteran reported that he was 
stationed in the Republic of Vietnam for 3 days in 1968 on a 
temporary tour of duty; however, there is no corroborating 
evidence of this fact in the record.  The veteran submitted 
an undated letter he wrote in service in which he described 
taking a picture with Laos in the background and stated that 
he was standing on the Mekong Delta.  As the RO pointed out 
in a July 2005 deferred rating decision, the veteran's letter 
was inaccurate as to his location.  Considering the geography 
of Southeast Asia, the veteran would have had to have been in 
Thailand in order to see Laos in the background.  It is 
likely that the veteran was standing along the Mekong River 
in Thailand, rather than the Mekong Delta in Vietnam.  Had 
the veteran been in Vietnam, he would have been able to see 
Cambodia, not Laos.  

Similarly, although the veteran asserts otherwise, his 
receipt of the Vietnam Campaign Medal and Vietnam Service 
Medal are not sufficient to establish his presence in 
Vietnam.  The Vietnam Service Medal was awarded to veterans 
who served between July 1965 and March 1973 in Vietnam, 
Thailand, Laos, or Cambodia in direct support of operations 
in Vietnam.  See U.S. Dep't. of Defense Manual of Military 
Decorations and Awards, Appendix D at D-20, July 1990.  The 
Republic of Vietnam Campaign Medal (RVCM) is awarded to those 
personnel who (1) served in the Republic of Vietnam for 6 
months during a specified period; or, (2) served outside the 
geographical limits of the Republic of Vietnam but 
contributed direct combat support to the Republic of Vietnam 
and Armed Forces for 6 months; or, (3) served in the Republic 
of Vietnam or outside its geographical limits for less than 6 
months but were wounded, captured or killed.  Id. at 7.5.  
Although he received the Vietnam Campaign Medal and the 
Vietnam Service Medal, these are insufficient to show duty or 
visitation in the Republic of Vietnam.  The Board finds that 
documentation submitted by the veteran from the Iowa Vietnam 
Service Compensation Board also lacks probative weight as to 
the veteran's presence in Vietnam.

Furthermore, the RO requested records from the JSRRC to 
confirm the veteran's service in the Republic of Vietnam, but 
received a negative response in July 2005.  The RO attempted 
to confirm the veteran's in-country service by requesting the 
veteran's pay records, but an August 2005 VA response letter 
indicated that the records were no longer available.  Thus, 
the preponderance of the evidence of record indicates that 
the veteran did not serve in the Republic of Vietnam during 
the Vietnam War era or in any other place where herbicides 
were used.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, 
service connection for diabetes is not warranted on a 
presumptive basis as due to herbicide exposure.  

Nevertheless, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has determined that the law 
does not preclude a veteran from establishing service 
connection with competent proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  Therefore, service 
connection may still be granted if a medical nexus is 
established by competent evidence between his active service 
or herbicide exposure and his subsequent development of 
diabetes.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as diabetes mellitus and 
cardiovascular disease, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.
.

Turning to the merits of the veteran's claim, the Board 
initially notes for the record that the veteran's service 
medical records are silent in terms of treatment for diabetes 
while in service.  October 1967 service medical record show 
that, upon examination, the veteran reported chest pain when 
taking deep breaths.  The examiner made no diagnosis.

In a December 2004 private medical examination the veteran 
was diagnosed with type 2 diabetes and three-vessel coronary 
artery disease.  The examiner made no indication that 
veteran's diagnosis was related to service.  

The Board finds that the evidence of record does not support 
direct service connection for diabetes.  There is a current 
diagnosis of type 2 diabetes.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (Fed. Cir. 1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's service records are 
negative for treatment of diabetes, there was no diabetes 
noted at service discharge or within one year of service 
discharge, and the medical evidence of record shows that the 
onset of diabetes was in 2004.  Pond, 12 Vet. App. at 341; 
Caluza, 7 Vet. App. at 498.  The Board notes that the gap 
between active service and the earliest post-service 
complaints of diabetes constitutes negative evidence that 
tends to disprove the claim that the veteran had an injury or 
disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of objective evidence 
of continuing complaints, symptoms, or findings for several 
years between the period of active duty and the first 
complaints or symptoms of post-service diabetes is itself 
evidence which tends to show that the veteran's conditions 
did not begin in service or for many years thereafter.  
Furthermore, the veteran's service records indicate that he 
was never stationed in the Republic of Vietnam.  Although the 
veteran was stationed for one year in Thailand, responses by 
the DoD and JSRRC indicate that the veteran had no herbicide 
exposure.  Therefore, the veteran was not stationed in 
Vietnam and the evidence does not show that the veteran was 
otherwise exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307.  Moreover, the evidence of 
record contains no competent medical evidence relating the 
veteran's diabetes to his military service to include any 
claimed exposure to herbicide.  Therefore, service connection 
for type 2 diabetes, to include as due to herbicide exposure 
is not warranted.

The Board finds that the evidence of record also does not 
support direct or secondary service connection for coronary 
artery disease.  There a current diagnosis of coronary artery 
disease.  Degmetich, 104 F.3d at 1333.  Although the service 
medical records show treatment for chest pain, there is no 
evidence of treatment for heart problems or a heart 
condition.  Hickson, 12 Vet. App. at 253.  In addition, 
coronary artery disease was not diagnosed within one year of 
service discharge.  38 C.F.R. § 3.307, 3.309.  Further, the 
medical evidence of record does not establish a nexus 
relating coronary artery disease to active service or to the 
veteran's diabetes.  Hickson, 12 Vet. App. at 253.  Coronary 
artery disease was diagnosed in December 2004, more than 30 
years after service.  Mense, 1 Vet. App. at 356.  Moreover, 
because diabetes is not service-connected, coronary artery 
disease cannot be service-connected.  Allen, 7 Vet. App. at 
448 (holding that secondary service connection requires 
evidence that the current disability was either caused by or 
aggravated by a service-connected disability).  Therefore, 
secondary service connection for coronary artery disease, to 
include as due to diabetes is not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for diabetes, to include as due to herbicide 
exposure and secondary service connection for coronary artery 
disease, to include as due to diabetes.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).




ORDER

Service connection for type 2 diabetes mellitus is denied.

Service connection for coronary artery disease is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


